DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Final Office Action.

Election/Restrictions
Applicant elected without traverse Group (I) in the reply filed on 8/15/2017, drawn to compounds of formula (I), and compositions thereof, embraced by claims 1, 2, 16 and 25-32. Applicant also elected the following species:

    PNG
    media_image1.png
    179
    504
    media_image1.png
    Greyscale
and indicated claims 1, 2, 16 and 25-32 read on said species. The elected species was not found, therefore, the search was expanded. 
In summary, claims 2-16, 25 and 42-55 are currently pending and claims 2, 16 and 25 are under consideration. Claims 3-15 and 42-55 are withdrawn based on the restriction requirement. 
Withdrawn Rejections/Objections
Any outstanding rejection/objection that is not maintained in this office action has been withdrawn or rendered moot in view of Applicant's amendments and/or remarks.
Priority
Applicant has provided a certified copy of the foreign priority application and a translation of said application has been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The previous rejection of claims 2, 16 and 25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nebolsin et al. (U.S. 20050180953 or 7759313) is withdrawn based on the amendments of compounds 61-65.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 2, 16 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nebolsin et al. (U.S. 20050180953 or 7759313).
The present application claims the following species:

    PNG
    media_image2.png
    84
    505
    media_image2.png
    Greyscale

.
The reference teaches the following species:
	
    PNG
    media_image3.png
    83
    273
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    56
    649
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    58
    608
    media_image5.png
    Greyscale
, see page 2, compound 5. The compounds are tested in many different pharmacological assays in solution, e.g. page 8, paragraph 0075.
The only difference between the claimed species and the cited compound is position of the NH2 group, bonded at the 4th carbon starting from and including the acid carbon versus Applicant’s 3rd carbon at R1. These compounds are positional isomers and are considered equivalent. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus)… are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
It is well-settled law that combining printed instructions and an old product into a kit will not render the claimed invention nonobvious even if the instructions detail a new use for the product. See In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). Further, the inclusion of a package insert or label showing the "the name of drug, dosage, dosage form, route of administration, indication and direction of use" of a pharmaceutical composition is mandated by 21 CFR 201.57 and is therefore obvious to one of ordinary skill in the art. 
Therefore, said claims are rendered obvious by Nebolsin et al. 


Claims 2, 16 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nebolsin et al. (U.S. 20050180953 or 7759313).
The present application claims the following species:

    PNG
    media_image6.png
    102
    507
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    101
    501
    media_image7.png
    Greyscale

.
The reference teaches the following species:
	
    PNG
    media_image3.png
    83
    273
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    56
    649
    media_image4.png
    Greyscale


    PNG
    media_image8.png
    56
    600
    media_image8.png
    Greyscale
, see page 2, compound 36. The compounds are tested in many different pharmacological assays in solution, e.g. page 8, paragraph 0075.
The only difference between the claimed species and the cited compound is position of the NHC(O)CH3 group, bonded at the 2nd carbon starting from and including the acid carbon versus Applicant’s 3rd or 4th carbon at R1. These compounds are positional isomers and are considered equivalent. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus)… are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
It is well-settled law that combining printed instructions and an old product into a kit will not render the claimed invention nonobvious even if the instructions detail a new use for the product. See In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). Further, the inclusion of a package insert or label showing the "the name of drug, dosage, dosage form, route of administration, indication and direction of use" of a pharmaceutical composition is mandated by 21 CFR 201.57 and is therefore obvious to one of ordinary skill in the art. 
Therefore, said claims are rendered obvious by Nebolsin et al. 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046. The examiner can normally be reached Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624